DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-40 remain to be withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method invention, as applicant has previously elected product invention; and/or as the product as claimed in the product invention can still be made by another and materially different process from the method as defined in the non-elected method invention, such as forming the device by first forming the trenched MIM capacitor on a first surface of a first oxide layer, then bonding a first metal layer onto a second surface of a first oxide layer.
Nevertheless, applicant is reassured that, upon the allowance of any of the elected claim(s) readable on the elected species/inventions, applicant will be entitled to consideration of claims to additional species/inventions which are written in dependent form or otherwise include all the limitations of the allowed claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the combination of subject matters of: the first oxide layer comprising a second location, and the second location has a first via making contact with the top metal layer. But, it fails to clarify: whether or not the recited first oxide layer definitely comprises the recited first via; and/or whether the recited first via is definitely formed inside or outside the recited first oxide layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (JP 2009015311 A).
Nishikawa discloses a semiconductor device (particularly see Fig. 2), comprising:
a first metal layer (10);
 a first oxide layer (3) on top of the first metal layer, the first oxide layer comprising a first location that includes a plurality of trenches, a second location (a left side portion) and a third location (a right side portion) that do not include trenches; and
a combination of layers (4,5,6) on the first oxide layer at the first location comprising a bottom metal layer, a dielectric layer, and a top metal layer in the plurality of trenches to form a metal-insulator-metal (MIM) capacitor with an oscillating pattern; 	a second oxide layer (7); and
wherein the second location has a first via (in the left side one of 7a) making contact with the top metal layer; and the third location has formed thereon the bottom metal layer of the combination of layers without the dielectric layer and the top metal layer, and has a second via (in the right side one of 7a) creating contact with the bottom metal layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Nishikawa.
The disclosure of Nishikawa is discussed as applied to claims 21 and 23-26 above.
Although Nishikawa does not more expressly disclose that the corners of the trenches can be rounded, it is well known in the art that such rounded corners can be commonly and desirably formed for achieving the desired improvement in capacitor device property and/or performance, which can be readily evidenced in the prior art such as Zheng (US 2014/0104745; of record; see the rounded corners in Fig. 2C; also see [0018]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the inventio was made to incorporate the art-well-known rounded corners, such as that of Zheng, into the device of Nishikawa, so that a capacitor-based device with desired and/or improved device property and/or performance would be obtained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHOUXIANG HU/           Primary Examiner, Art Unit 2898